ROBINSON, C. J.
This is an action by the collector of Jasper county against defendant, the First National Bank of Joplin, to collect certain personal taxes, amounting to $1,337.87, claimed to be due to the State and county for the year 1901, on account of an assessment against its shares of stock. The case was tried by the court, and a judgment rendered in favor *4of the plaintiff, and is brought here on defendant’s appeal.
The case in all its essential features is like that of State ex rel. Wilson v. First National Bank of Carterville, 180 Mo. 717.
Upon the authority of and for the reasons set out in the case of State ex rel. Wilson v. First National Bank of Carterville, supra, the judgment of the circuit court herein should be reversed, and it is so ordered.
Marshall, Gantt, Burgess, Valliant and Fox, JJ., concur ; Brace, J., dissents.